460 Pa. 581 (1975)
333 A.2d 924
Calvin WILLIAMS and Joseph McNeil, Appellants,
v.
COMMONWEALTH of Pennsylvania et al.
Supreme Court of Pennsylvania.
Argued January 16, 1975.
Decided March 18, 1975.
Joseph R. Livesey, Kates, Livesey & Edelstein, Philadelphia, for appellants.
Glenn Gilman, Asst. Atty. Gen., Michael von Moschzisker, Deputy Atty. Gen., Eastern Regional Director, Israel Packel, Atty. Gen., Philadelphia, for appellees.
Before JONES, C.J., and EAGEN, O'BRIEN, ROBERTS, POMEROY and NIX, JJ.

OPINION OF THE COURT
PER CURIAM.
Order affirmed. See Brown v. Commonwealth, 453 Pa. 566, 305 A.2d 868 (1973).
MANDERINO, J., took no part in the consideration or decision of this case.
*582 ROBERTS, J., filed a dissenting opinion in which NIX, J., joins.

DISSENTING OPINION
ROBERTS, J.
The Court today continues to permit a judicially created anachronism to deprive litigants of their day in court. I remain of the view that the doctrine of sovereign immunity ought, in its entirety, to be consigned to the judicial scrapheap. See McCoy v. Commonwealth, 457 Pa. 513, 514-16, 325 A.2d 396, 397-98 (1974) (dissenting opinion of Roberts, J., joined by Nix & Manderino, JJ.); Sweigard v. Pennsylvania Dep't. of Transp., 454 Pa. 32, 35-38, 309 A.2d 374, 376-77 (1973) (dissenting opinion of Roberts, J., joined by Nix & Manderino, JJ.); Brown v. Commonwealth, 453 Pa. 566, 577-79, 305 A.2d 868, 871-72 (1973) (dissenting opinion of Roberts, J., joined by Nix & Manderino, JJ.); Biello v. Pennsylvania Liquor Control Bd., 454 Pa. 179, 187-92, 301 A.2d 849, 853-56 (1973) (dissenting opinion of Nix, J., joined by Roberts, J.).
NIX, J., joins in this dissent.